In a *538proceeding pursuant to Real Property Tax Law article 7, the Town of Ramapo, the Board of Assessors, and the Board of Assessment Review of the Town of Ramapo appeal from an order of the Supreme Court, Rockland County (Palella, J.), entered April 23, 1997, which denied their motion pursuant to CPLR 3216 to dismiss the petition.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the appellants were not entitled to dismissal of this proceeding for the failure of the petitioner to file a note of issue pursuant to CPLR 3216 (b) (see, Matter of Board of Mgrs. v Town of Ramapo, 247 AD2d 537 [decided herewith]).
Miller, J. P., Ritter, Pizzuto and Altman, JJ., concur.